DETAILED ACTION
This action is in response to the amendments filed on 12/10/2021.
Claims 1, 3-5, 7-8, 10-12, 15, and 17-19 are examined.
Claims 1, 3, 4, 5, 7, 8, 10, 11, 12, 15, 17, 18 and 19 have been amended.
Claims 2, 6, 9, 13, 16 and 20 have been canceled.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not fully persuasive. 

Objections
	The objection is withdrawn.

112 Rejection
These rejections are withdrawn.
Examiner’s Note: For claim 3, the rejection is withdrawn. Applicant has explained further on the interpretations of the claim language in view of the specification, however it should be understood that the current language of the claim is not read as narrowly. 

101 Rejection
	This rejection is withdrawn.

103 Rejection

More specifically the Applicant states that the claim refers to acquiring data in a manual driving mode, data being deviation data within a time period and further, a time period before the time of the deviation. First, Trachte discloses using a vehicle controller to adapt the control system to a driving behavior of the driver based on a deviation of the driver with that of a predictive model [¶ 9]. This is similar to the present application in which the purpose is to adapt the driving model (automatic driving vehicle) to more closely resemble a user driving behavior (increase efficiency) [¶ 21]. They are both understood to require some automatic driving model compared with a particular driving behavior, and with any deviation, use the data to further train the driving model [see at least Fig. 2 of Trachte and Fig. 1 of Applicant]. Applicant states that the comparison happens in a manual driving mode only. Although compared during a manual driving mode, the simulated automatic driving mode is not considered a “manual driving mode”. Comparing the data during a manual driving mode would be understood as that is when new data would be acquired, only with new data can it be compared, driver behavior data is collected during a manual mode. When looking at the figures of the prior art and current invention, the steps are understood to be carried out in a similar manner. It is understood that the prior art discloses the limitations as claimed. 
Further the Applicant states that the simulated automatic driving mode would be more akin to a “shadow model”, however there is no reference in the claims to what exactly a simulated automatic driving mode actually entails. The claim gives no details and it would be reasonable to one of ordinary skill in the art to understand a simulated automatic driving mode to represent some type of driving model and whether it is in the process of application or stored 
Next Applicant states that prior art does not disclose the claimed limitation of an identified specific time period  for collecting deviation data before the time when it is determined that there is the deviation. The Examiner discloses Bauer for disclosing that using time periods in data recording is known in the art and that identifying a time period before a significant event /data deviations, in data recording systems is understood as well [¶ 28-29]. Trachte discloses a time period t around a particular state of a vehicle with at least one variable with an additional parameter to minimize error (identify a significant deviation in data) [¶ 55]. The data before the event is also recorded [see at least Fig. 5, deviation events, recorded before and after each event], however Trachte is not explicit to disclosing them as time periods however Trachte discloses recording data over a determined time, which are then broken into sections based around deviation events. It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte with the teachings of Bauer to have time periods disclosed when recording data for organizing data retrieval and increasing efficiency for data utilization and applications. If there is something specific that is done with these time periods, other than just being identified, it is recommended to add such limitations to the claim language. The prior art is understood to disclose the limitations as claimed. 
Additionally prior art Movert is not cited to disclose said above limitations. 
Rejections are reevaluated accordingly with amendments. 

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210114593 (“Trachte”) in view of US 20060247838 (“Bauer”) in further view of US 20190176846 (“Movert”).

As per claim 1 Trachte discloses a method for acquiring sample deviation data, comprising [Fig. 2]: 
acquiring, in a manual driving mode, a first driving behavior parameter of a vehicle and
a second driving behavior parameter of the vehicle in a simulated automatic driving mode [¶ 9 driving behavior of individual driver (manual) vs the first output variable of the controller, Fig. 2-3];
determining whether there is a deviation between the first driving behavior parameter and the second driving behavior parameter [¶ 9 which reflects the deviation, Fig. 2-3]; and
controlling a processor of the vehicle to acquire the sample deviation data during a identified time when there is the deviation; wherein the sample deviation data comprises information of a vehicle body state and information of an environment where the vehicle is located [¶ 55 ascertaining a state of the motor vehicle at time t, ascertaining a state of the reference object at time t, … at least one variable associated with the object (¶ 12 reference object is from surrounding area/ environment), Fig. 3], and
sending the sample deviation data to a data network: wherein the sample deviation data is used for instructing the network to optimize the automatic driving model based on the sample deviation data [¶ 14 neural network, ¶ 49 training phase for control system];
wherein the controlling a processor of the vehicle to acquire the sample deviation data within an identified time comprises [¶ 55 ascertaining a state of the motor vehicle at time t]:
[¶ 58 Xt^own and Xt^lead, ¶ 60 Xt+ð^own and Xt+ ð^lead].
Trachte is not explicit to within a preset time period and a second time period that is before the time when it is determined that there is the deviation.
Bauer discloses within a preset time period [¶ 28 a time constant is thus determined as the parameter of the actuator model, ¶ 29 a transitional time… no change over a longer period of time… stationary operation period (understood that time is considered as a limited amount to qualify as an operational period)], and a second time period that is before the time when it is determined that there is the deviation [¶ 29 a transitional time… no change over a longer period of time… stationary operation period (understood that time is considered as a limited amount to qualify as an operational period and happens before and after transitional time)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte with the teachings of Bauer to teach vehicle control dynamics based on data deviations and have time periods used when recording data for organizing data retrieval and increasing efficiency for data utilization and applications
Trachte in view of Bauer is not explicit to cloud server.
Movert discloses further uploading to a cloud server [¶ 24 updates to cloud server].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte in view of Bauer to include the teachings of Movert to include updates via different system communications for improving data sharing for 

As per claim 8 Trachte discloses an apparatus for acquiring sample deviation data, comprising:
at least one processor; and
a memory communicatively connected with the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to [Fig. 2-3]:
 acquire, in a manual driving mode, a first driving behavior parameter of a vehicle and a second driving behavior parameter of the vehicle in a simulated automatic driving mode [¶ 9 driving behavior of individual driver (manual) vs the first output variable of the controller  Fig. 2-3]; 
determine whether there is a deviation between the first driving behavior parameter and 
the second driving behavior parameter [¶ 9 which reflects the deviation, Fig. 2-3]; and 
control a processor of the vehicle to acquire sample deviation data during an identified time when there is the deviation; wherein the sample deviation data comprises information of a vehicle body state and information of an environment where the vehicle is located [¶ 55 ascertaining a state of the motor vehicle at time t, ascertaining a state of the reference object at time t, … at least one variable associated with the object (¶ 12 reference object is from surrounding area/ environment), Fig. 3];and
[¶ 14 neural network, ¶ 49 training phase for control system];
wherein the instruction further enable the at least one processor to [¶ 55 ascertaining a state of the motor vehicle at time t]:
control a processor of the vehicle to collect the sample deviation data in a first time that takes a time when it is determined that there is the deviation as a starting time, and 
extracting, from collected data, the sample deviation data in a second time [¶ 58 Xt^own and Xt^lead, ¶ 60 Xt+ð^own and Xt+ ð^lead].
Trachte is not explicit to within a preset time period and a second time period that is before the time when it is determined that there is the deviation.
Bauer discloses within a preset time period [¶ 28 a time constant is thus determined as the parameter of the actuator model, ¶ 29 a transitional time… no change over a longer period of time… stationary operation period (understood that time is considered as a limited amount to qualify as an operational period)], and a second time period that is before the time when it is determined that there is the deviation [¶ 29 a transitional time… no change over a longer period of time… stationary operation period (understood that time is considered as a limited amount to qualify as an operational period and happens before and after transitional time)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte with the teachings of Bauer to teach vehicle control dynamics based on data deviations and have time periods used when recording data for organizing data retrieval and increasing efficiency for data utilization and applications

Movert discloses further uploading to a cloud server [¶ 24 updates to cloud server].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte in view of Bauer to include the teachings of Movert to include updates via different system communications for improving data sharing for vehicle systems and increasing reliability in saving data for complex systems by utilizing different media saving sources. 

As per claim 15 Trachte discloses a non-transitory computer-readable storage medium storing computer instructions wherein the computer instructions are used for causing a computer to [Fig. 2-3]:
acquire, in a manual driving mode, a first driving behavior parameter of a vehicle and a second driving behavior parameter of the vehicle in a simulated automatic driving mode [¶ 9 driving behavior of individual driver (manual) vs the first output variable of the controller  Fig. 2-3]; 
determine whether there is a deviation between the first driving behavior parameter and the second driving behavior parameter [¶ 9 which reflects the deviation, Fig. 2-3]; and 
control a processor of the vehicle to acquire sample deviation data during an identified time when there is the deviation; wherein the sample deviation data comprises information of a vehicle body state and information of an environment where the vehicle is located [¶ 55 ascertaining a state of the motor vehicle at time t, ascertaining a state of the reference object at time t, … at least one variable associated with the object (¶ 12 reference object is from surrounding area/ environment), Fig. 3] and
[¶ 14 neural network, ¶ 49 training phase for control system];
wherein the computer instructions are used for further causing the computer to [¶ 55 ascertaining a state of the motor vehicle at time t, Fig. 5]:
control the processor of the vehicle to collect the sample deviation data in a first time that takes a time when it is determined that there is the deviation as a starting time, and extracting, from collected data, the sample deviation data in a second time [¶ 58 Xt^own and Xt^lead, ¶ 60 Xt+ð^own and Xt+ ð^lead].
Trachte is not explicit to within a preset time period and a second time period that is before the time when it is determined that there is the deviation.
Bauer discloses within a preset time period [¶ 28 a time constant is thus determined as the parameter of the actuator model, ¶ 29 a transitional time… no change over a longer period of time… stationary operation period (understood that time is considered as a limited amount to qualify as an operational period)], and a second time period that is before the time when it is determined that there is the deviation [¶ 29 a transitional time… no change over a longer period of time… stationary operation period (understood that time is considered as a limited amount to qualify as an operational period and happens before and after transitional time)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte with the teachings of Bauer to teach vehicle control dynamics based on data deviations and have time periods used when recording data for organizing data retrieval and increasing efficiency for data utilization and applications

Movert discloses further uploading to a cloud server [¶ 24 updates to cloud server].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte in view of Bauer to include the teachings of Movert to include updates via different system communications for improving data sharing for vehicle systems and increasing reliability in saving data for complex systems by utilizing different media saving sources. 

As per claims 3, 10, and 17 Trachte discloses further wherein the determining whether there is a deviation between the first driving behavior parameter and the second driving behavior parameter comprises: 
determining, when the first driving behavior parameter and the second driving behavior parameter meet a deviation behavior rule, that there is the deviation between the first driving behavior parameter and the second driving behavior parameter [¶ 41 adapting driving behavior ¶ 49 training phase (a behavior rule for adapting the system), ¶ 51 deviation of the driving behavior]; 
wherein the deviation behavior rule is determined according to each driving behavior and the driving behavior parameter corresponding to the each driving behavior of the vehicle in both the manual driving mode and the simulated automatic driving mode [¶ 51 ascertained driving behavior with a deactivated control system… Predictive model; Also ¶ 51 output variable U1 and ¶ 41 U2].

As per claims 4, 11, and 18 Trachte discloses further wherein the method further comprises: 
determining, the driving behavior parameter corresponding to the each driving behavior of the vehicle in the manual driving mode and the simulated automatic driving mode, respectively[¶ 41 adapting driving behavior, ¶ 51 ascertained driving behavior with a deactivated control system… Predictive model];
determining, according to the driving behavior parameter corresponding to the each driving behavior, a condition under which the each driving behavior have a deviation during a time in the manual driving mode and the simulated automatic driving mode [¶ 40 predictive model/ controller and driving behavior of a driver deviation, ¶ 55 at a time t, Fig. 2-3]; and 
establishing, according to the condition under which the each driving behavior has a deviation in the manual driving mode and the simulated automatic driving mode, the deviation behavior rule [¶ 41 adapting driving behavior ¶ 49 training phase (a behavior rule for adapting the system), ¶ 51 deviation of the driving behavior, Fig. 2-3].
Bauer discloses within a continuous time period [¶ 29 a transitional time… no change over a longer period of time… stationary operation period (understood that time is considered as a limited amount to qualify as an operational period)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte to include the teaching of Bauer to adjust vehicle dynamics based on driving behavior data to improve responsiveness of the vehicle to driver desires by adapting driving models with driver data.

As per claims 5, 12, and 19 Trachte discloses further wherein the determining, according to the driving behavior parameter corresponding to the each driving behavior, conditions under which driving behaviors has deviations during a continuous time period in the manual driving mode and the simulated automatic driving mode comprises [Fig. 2-3]: 
comparing the driving behavior parameter of the each driving behavior in the manual driving mode with the driving behavior parameter of the each driving behavior in the simulated automatic driving mode [¶ 40 predictive model/ controller and driving behavior of a driver deviation]; and 
determining, when a difference between the driving behavior parameter in the manual driving mode and the driving behavior parameter in the simulated automatic driving mode is present, that the each driving behavior has the deviation during a time in the manual driving mode and the simulated automatic driving mode [¶ 41 deviation of driving behavior, ¶ 48 predictive model training, ¶ 55 at a time t].
Trachte is silent to however Bauer discloses further determining, when a difference between the driving behavior parameter in the manual driving mode and the driving behavior parameter in the simulated automatic driving mode is greater than a preset value [¶ 31 preset threshold], that the each driving behavior has the deviation during the continuous time period in the manual driving mode and the simulated automatic driving mode [¶ 29 a transitional time… no change over a longer period of time… stationary operation period (understood that time is considered as a limited amount to qualify as an operational period), ¶ 32].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte to include the teaching of Bauer to adjust vehicle 

As per claims 7 and 14 Trachte discloses further wherein the method further comprises:
determining the driving behavior of the vehicle according to at least one of the following parameters: 
the first driving behavior parameter and the second driving behavior parameter [¶ 18 training phase ascertaining a driving behavior, computing the first output variable, ¶ 22 a second training phase … optimizing as a function of at least one further variable]; and taking the driving behavior of the vehicle as label information of the sample deviation data and sending it to the cloud server.
Although sending to the cloud server is a limitation in the alternative it is further disclosed that Movert discloses further uploading to a cloud server [¶ 24 updates to cloud server].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Trachte in view of Bauer to include the teachings of Movert to include updates via different system communications for improving data sharing for vehicle systems and increasing reliability in saving data for complex systems by utilizing different media saving sources. 

	Additional Art to Consider
Application Pub. No. 20090228181 titled, Method and device for regulating the driving dynamics of a vehicle, also discloses a comparative method of using driving behavior compared with an understood driving model for improving driving behavior of a vehicle system. Further This is similar to the Applicant’s invention in that Applicant’s reliance comparing driving data with an automated driving data for determining deviations for the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836. The examiner can normally be reached 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662